Opinion issued June 17, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00727-CV
____________

KOLL REAL ESTATE GROUP, INC., Appellant

V.

EDWARD CARR, RUTH CARR, RICKY ADKISSON, BARBARA
ADKISSON, PAUL AUSTIN, VICKIE L. AUSTIN, COLUMBUS BAINES
JR., ROSETTA BAINES, DONALD BEAN, EVELYN YVONNE BEAN,
JOSEPH BENOIT, CLIFTON BIENEK, C.B. BLACK, LORETTA BLACK,
IRA BLAYLOCK, JACK S. BLOUNT, BETSY JANE BLOUNT, HERMAN
C. BOOKER, MARY BOOKER, HOWARD BORCKINTON, PATRICIA
BROCKINTON, ARCHIE BROOKS, EDWARD BROOKS JR., JOHN H.
BROWN, NORMA S. BROWN, CHARLIE BURNETT, KENNETH R.
BURNS, JAMIE BURNS, WILLIAM CARROLL, MURRAY CHAMBERS,
EVERLENA CHAMBERS, ROY CLIMER, FANNIE A. CLIMER, ALBERT
COATES, PATRICIA COATES, THOMAS COFFELT, WANDA
COFFELT, THOMAS DUBOIS, ARTHUR ESTRELLO, AND LILLIE M.
ESTRELLO, Appellees








On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02-CV-1169




MEMORANDUM OPINION
          The appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.